Case 4:19-cv-04274 Document 11-1 Filed on 11/14/19 in TXSD Page 1 of 4
Case 4:19-cv-04274 Document 11-1 Filed on 11/14/19 in TXSD Page 2 of 4




              EXHIBIT A
11/14/2019            Case 4:19-cv-04274 Document 11-1 Filed
                                                          Caseon  11/14/19 in TXSD Page 3 of 4
                                                               Status

    HarrisCountyTX.gov     Harris County A to Z       Court Agenda        County Directory    Employment   County Holiday   En Español                   Search this site




                         Home    About       Family Services          Professional Training     Learning Center    Organization    Newsroom        Contact Us



     Case Status
     Check the status of Medical Examiner cases by selecting a query type.
     Case Number Search: If you have a case number from the Institute, select “Case Number Search” to type
     in and search using the case number.
     Advanced Search: If you do not have a case number from the Institute, select this option to search by
     name, date range and gender.                                                                                                                           Unidentified
                                                                                                                                     Evidence               Persons
     The Case Status Tool provides basic information for Medical Examiner cases dating back 12 months.
        Funeral Home Directors: Download the Authorization to Release Form (English/Spanish).
        See additional information below.
        Media: Contact the Public Information Officer for news and information.
        Family Members: For assistance and additional information contact us at (832) 927-5006


                                                                                                                                     Case Status            Autopsy Report
         Case Num          Last Name              First Name         NOK Relationship
        ML19-3810         DAGOSTINO                PABLO                MOTHER

        Certificate of    Cause of Death           Certificate of Death           EDR
          Death*            Pending                   Amendment
             Ready               No                       N/A                44444596062

        Manner of          Place of Death               Report              Ready for
         Death                                         Completed            Transport
          Suicide           RESIDENCE
                                                           No              Transported
                           HOUSTON TX

              Primary Cause of Death                   Contributory Cause of Death
         Perforating gunshot wound of head




      These records are updated every 30 minutes.
      Last update: 11/14/2019 3:00:02 PM

      * Please contact the Justice of the Peace for all OC (out-of-county) cases
      regarding death certificate information.

       Search Again




        Family Members:
        For assistance and additional information contact us at: (832) 927-5006


        Funeral Home Directors:
        Morgue Release Hours:

https://ifs.harriscountytx.gov/Pages/CaseStatus.aspx                                                                                                                        1/2
11/14/2019           Case 4:19-cv-04274 Document 11-1 Filed
                                                         Caseon  11/14/19 in TXSD Page 4 of 4
                                                              Status
        Monday through Friday: 9a.m. to 5p.m.
        Weekends and Harris County-observed holidays: 12p.m. to 5p.m.
        Release Requirements:
        When arriving to pick up a deceased, Funeral Homes are required to present the following:
             Completed and signed Harris County Institute of Forensic Sciences Authorization to Release Form (click here for the Spanish-language document)
             - photocopies of this form are accepted
             Valid, original government-issued photo identification (driver's license, military identification, concealed handgun license, passport)
             Valid, original Funeral Director or Embalmer's license (provisional licenses are accepted)


        Click here to monitor the release/ transport status of a case 24-hours-a-day




                                                   For suggestions or comments regarding this site please email us at webcomments@hctx.net.

             The information contained in this site was valid at the time of posting. Harris County assumes no liability for damages incurred directly or indirectly as a result of error
         omissions or discrepancies. Moreover, Harris County is not responsible for the content nor endorses any site which has a link from this page. For additional information pl
                                                                   review our Privacy Policy and our Accessibility Statement.




https://ifs.harriscountytx.gov/Pages/CaseStatus.aspx                                                                                                                                 2/2
